Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shawn Keith Harris appeals the district court’s order denying relief under 18 U.S.C. § 8582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Harris, No. 5:02-cr-00005-RLV-4 (W.D.N.C. Jan. 24, 2012). We deny the motion for transcript at the government’s expense and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.